1.41
                                 isbtaviLucx.
                                                                                        08/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 20-0279


                                          DA 20-0279


 DANA ROLAN,on her own behalf and on
 behalf ofthe class she represents,                                      FILED
              Plaintiffs and Appellees,                                   AUG 1 7 2021
                                                                         Bowen Greenwood
                                                                      Cleric of Supreme Cour!
       v.                                                                 State of Montana



 NEW WEST HEALTH SERVICES,DARWIN
 SELECT INSURANCE COMPANY and ALLIED
 WORLD ASSURANCE COMPANY and
 DARWIN NATIONAL ASSURANCE
 COMPANY,

             Defendants and Appellants.                           ORDER



 ALLIED WORLD ASSURANCE COMPANY,

              Counter-Claimant and Appellant,

       v.

DANA ROLAN,on her own behalf and on
behalf ofthe class she represents,

             Counter-Defendants and Appellees.


      Appellees Dana Rolan, and the Class she represents, have moved this Court for an
order allowing her to supplement the record with a Status Report of Administration of the
Class. Appellant Allied World Assurance Company has responded in opposition to
Rolan's proposed supplementation.
      This case was classified for submission on briefs on February 24, 2021. The Court
is not in a position to determine the merits of supplementation without fully considering
the briefs and record in this appeal. Therefore,the Court will take the motion to supplement
under advisement for consideration with the merits ofthe appeal.
      THEREFORE,
      IT IS ORDERED that Rolan's Motion to Supplement is TAKEN UNDER
ADVISEMENT.
      The Clerk is directed to give notice of this Order to all counsel of record.
      Dated this      day of August, 2021.



                                                               Chief Justice




                                                                  Justices




                                             2